— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board dated July 13, 1978 which (1) vacated a determination and order of the State Division of Human Rights, which dismissed, upon a finding that no probable cause existed, respondent Mascoll’s complaint of an unlawful discriminatory practice related to employment and (2) remanded *725the matter to the State division for further proceedings. Order confirmed and proceeding dismissed, without costs or disbursements. The appeal board properly granted the complainant’s and the State division’s request that the matter can be remanded to the division for further proceedings. The record discloses that the division’s investigation was inadequate since it recommended a dismissal of the complaint without studying the petitioner’s entire policy as to benefits paid to female employees who become pregnant (see Matter of Gregory v New York State Human Rights Appeal Bd., 64 AD2d 775). We have considered the other arguments raised by the petitioner and find them to be without merit. Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.